           Case 5:21-cv-00093-D Document 18 Filed 08/20/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DENNIS MARTIN,                                     )
                                                   )
              Petitioner,                          )
                                                   )
v.                                                 )      Case No. CIV-21-93-D
                                                   )
L. PETTIGREW, Warden                               )
                                                   )
              Respondent.                          )

                                          ORDER

       Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C § 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 17] in its

entirety. For the reasons stated therein, the Petition for Writ of Habeas Corpus [Doc. No. 1]

should be and is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only upon “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).
          Case 5:21-cv-00093-D Document 18 Filed 08/20/21 Page 2 of 2




Upon consideration, the Court finds the requisite standard is not met in this case. Therefore,

a COA is denied.

       IT IS SO ORDERED this 20th day of August, 2021.




                                               TIMOTHY . DeGIUSTI
                                               Chief United States District Judge
